Title: Francis Corbin to Thomas Jefferson, 30 April 1814
From: Corbin, Francis
To: Jefferson, Thomas


          Dear Sir The Reeds. April 30th 1814near White Chimnies Post office Caroline County.
          I have just heard of Mrs Paradise’s death.
          Mr Wales, Mr Waller, and my Father were Col: Ludwell’s Trustees for his Daughters and their descendants.
			 you, Col: Skipwith,  Mr Benjamin Waller & myself are the sole surviving Executors of those Trustees. A Trusteeship, I think, the Lawyers say, never dies. Are we not bound then to look to the Estate left by Mrs Paradise, who has several Grandchildren in Italy? The decision of the Court of Appeals, relative to Aliens, I presume, does not affect the Rights & Interests of these Children. Is it not our duty then to take possession of the Estate,
			 & hold it till we can fulfil our Trust?
          Be good enough, Sir, to give me your opinion on this subject that I may co-operate with you, Col: Skipwith and Mr Benj: Waller in doing what may be proper. I am unwilling to run risques if I can af avoid them, tho’ the size of my family, the state of my health, and the scantiness of my Fortune afford me no leisure to attend to other business than my own.
          With great Respect,
          I have the Honor to be, Dear Sir, Your Mo: obt ServtFrancis Corbin
        